RESPONSE TO AMENDMENT

Claims 2-22 are pending in the application.  Claim 1 has been canceled.  Claims 2-22 are newly added.
Amendments to the claims, filed May 20, 2021, have been entered in the above-identified application.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,647,037 (‘037). 
Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claims 2, 9, and 16 are broader in scope than independent claims 1 and 16 of ‘037.  Instant dependent claims 3-8, 15, and 22 are identical to ‘307 claims 2-5, 7, and 14 and instant dependent claims 10-14 and 17-21 are identical to ‘307 claims 17-21. 

Claim Rejections - 35 USC § 102
Claims 2-4, 7-11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singhal (“Controlling the Actuation Rate of Low-Density Shape-Memory Polymer Foams in Water”).
Regarding claim 2, Singhal teaches a system (Introduction) comprising: a polyurethane shape memory polymer (SMP) foam having first and second states (Introduction); first and second cells, included in the SMP foam, which directly contact each other (Fig. 2); wherein (a)(i) the first and second cells share and directly contact a ring of struts that provide structural support for the first and second cells (Fig. 2), (a)(ii) a membrane directly contacts the ring of struts (Fig. 2), and (a)(iii) the membrane is partially reticulated but not fully reticulated (2.2 Post-Processing of Foams; 3.1.1 Density and Cell Structure; Fig. 2); wherein the partially reticulated membrane includes: (b)(i) a void that forms a fluid path between the first and second cells (Fig. 2), (b)(ii) an interface, between the partially reticulated membrane and the void, which is rough and uneven (Fig. 2); and wherein the SMP foam includes N,N,N′,N′-tetrakis (2-hydroxypropyl) ethylenediamine (HPED), triethanolamine (TEA), and hexamethylene diisocyanate (HDI).
Regarding claim 3, the limitation “wherein the interface is not chemically etched” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Singhal discloses an Fig. 2).
	Regarding claim 4, Singhal teaches wherein the SMP foam includes cells, including the first and second cells, which are anisotropic in shape and have unequal major and minor axes (Fig. 2).
Regarding claim 7, Singhal teaches wherein the SMP foam comprises: a first contiguous fluid path between at least 5 cells, formed along an axis generally parallel to the major axis; and a second contiguous fluid path between an additional at least 5 cells, formed along an additional axis generally parallel to the major axis; wherein a third axis, generally parallel to the minor axis, intersects at least one of the at least 5 cells and at least one of the additional at least 5 cells (Fig. 2).
Regarding claim 8, Singhal teaches wherein a majority of reticulated membranes of the SMP foam include voids and interfaces with those voids and the interfaces are rough and uneven (Fig. 2).
Regarding claim 9, Singhal teaches a system (Introduction) comprising: a polyurethane shape memory polymer (SMP) foam having first and second states (Introduction); first and second cells, included in the SMP foam, which directly contact each other (Fig. 2); wherein (a)(i) the first and second cells share and directly contact a ring of struts that provide structural support for the first and second cells (Fig. 2), (a)(ii) a membrane directly contacts the ring of struts (Fig. 2), and (a)(iii) the membrane is partially reticulated but not fully reticulated (2.2 Post-Processing of Foams; 3.1.1 Density and Cell Structure; Fig. 2); wherein the partially reticulated membrane includes: (b)(i) a void that forms a fluid path between the first and second cells (Fig. 2), (b)(ii) an interface, between the partially reticulated membrane and the void, which is rough and uneven Fig. 2); and wherein the SMP foam includes N,N,N′,N′-tetrakis (2-hydroxypropyl) ethylenediamine (HPED), triethanolamine (TEA), and trimethylhexamethylenediamine (TMHDI).
Regarding claim 10, the limitation “wherein the interface is not chemically etched” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Singhal discloses an interface, between the partially reticulated membrane and the void, which is rough and uneven (Fig. 2).
	Regarding claim 11, Singhal teaches wherein the SMP foam includes cells, including the first and second cells, which are anisotropic in shape and have unequal major and minor axes (Fig. 2).
Regarding claim 14, Singhal teaches wherein the SMP foam comprises: a first contiguous fluid path between at least 5 cells, formed along an axis generally parallel to the major axis; and a second contiguous fluid path between an additional at least 5 cells, formed along an additional axis generally parallel to the major axis; wherein a third axis, generally parallel to the minor axis, intersects at least one of the at least 5 cells and at least one of the additional at least 5 cells (Fig. 2).
Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Singhal (“Controlling the Actuation Rate of Low-Density Shape-Memory Polymer Foams in Water”).
Singhal is relied upon as discussed above.
	Regarding claims 5 and 12, Singhal teaches wherein: the ring of struts defines an outer perimeter of the membrane (Fig. 2) and the void defines an inner perimeter of the membrane (Fig. 2); an outer membrane area for the membrane is an area bounded by the outer perimeter defining an area of the membrane before reticulation (Fig. 2); a void area is an area bounded by the inner perimeter defining an area of the void (Fig. 2); and the void area is between 25% and 75% of the outer membrane area (0-100%, Fig. 2).
While the reference does not specifically teach the claimed range of  between 25% and 75%, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claims 6 and 13, Singhal teaches the interface defines a protuberance of the membrane that protrudes away from the ring of struts and toward a central region of the void (Fig. 2); and the ring of struts forms a complete ring that is unbroken (Fig. 2).
	
Claim 16-22 is rejected under 35 U.S.C. 103 as being unpatentable over Singhal (“Controlling the Actuation Rate of Low-Density Shape-Memory Polymer Foams in Water”) in view of Wilson (U.S. Pat. Pub. 2014/0142207).
Regarding claim 16, Singhal teaches a system (Introduction) comprising: a polyurethane shape memory polymer (SMP) foam having first and second states (Introduction); first and second cells, included in the SMP foam, which directly contact each other (Fig. 2); wherein (a)(i) the first and second cells share and directly contact a ring of struts that provide structural support for the first and second cells (Fig. 2), (a)(ii) a membrane directly contacts the ring of struts (Fig. 2), and (a)(iii) the membrane is partially reticulated but not fully reticulated (2.2 Post-Processing of Foams; 3.1.1 Density and Cell Structure; Fig. 2); wherein the partially reticulated membrane includes: (b)(i) a void that forms a fluid path between the first and second cells (Fig. 2), (b)(ii) an interface, between the partially reticulated membrane and the void, which is rough and uneven (Fig. 2); and wherein the SMP foam includes N,N,N′,N′-tetrakis (2-hydroxypropyl) ethylenediamine (HPED) and hexamethylene diisocyanate (HDI).
Singhal fails to teach the SMP foam further includes glycerol and pentanediol.
	Wilson teaches SMP foam (Abstract) which includes TEA, HPED, and glycerol as multifunctional polyols (Paragraph [0050]) and pentanediol as a diol monomer that can react with the TEA, HPED, and glycerol to obtain the polyurethane foam (Paragraph [0041]).
	It would have been obvious to one of ordinary skill in the art before the effect filing date of the invention to have further included glycerol and pentanediol as components in the SMP foam of Singhal as taught by Wilson as a multifunctional polyol (glycerol) that can be included along with TEA and HPED and a diol monomer (pentanediol) that can be used to react with the TEA, HPED, and glycerol to obtain the polyurethane foam.
Fig. 2).
	Regarding claim 18, Singhal teaches wherein the SMP foam includes cells, including the first and second cells, which are anisotropic in shape and have unequal major and minor axes (Fig. 2).
Regarding claim 19, Singhal teaches wherein: the ring of struts defines an outer perimeter of the membrane (Fig. 2) and the void defines an inner perimeter of the membrane (Fig. 2); an outer membrane area for the membrane is an area bounded by the outer perimeter defining an area of the membrane before reticulation (Fig. 2); a void area is an area bounded by the inner perimeter defining an area of the void (Fig. 2); and the void area is between 25% and 75% of the outer membrane area (0-100%, Fig. 2).
While the reference does not specifically teach the claimed range of  between 25% and 75%, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re 
	Regarding claim 20, Singhal teaches the interface defines a protuberance of the membrane that protrudes away from the ring of struts and toward a central region of the void (Fig. 2); and the ring of struts forms a complete ring that is unbroken (Fig. 2).
Regarding claim 21, Singhal teaches wherein the SMP foam comprises: a first contiguous fluid path between at least 5 cells, formed along an axis generally parallel to the major axis; and a second contiguous fluid path between an additional at least 5 cells, formed along an additional axis generally parallel to the major axis; wherein a third axis, generally parallel to the minor axis, intersects at least one of the at least 5 cells and at least one of the additional at least 5 cells (Fig. 2).
Regarding claim 22, Singhal teaches wherein a majority of reticulated membranes of the SMP foam include voids and interfaces with those voids and the interfaces are rough and uneven (Fig. 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
September 17, 2021